     Case 20-40313     Doc 96    Filed 07/31/20 Entered 07/31/20 13:21:30        Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  PATRICK D. HAYES, JR.                         Ch. 13
                                                20-40313-CJP
  and
  KAREN J. OBRIEN-HAYES,
    Debtors


                            Proceeding Memorandum and Order

MATTER:
Telephonic Hearing on #45 Debtors' Objection to Proof of Claim 16 of Claimant U.S. Bank National
Association and #71 Response of U.S. Bank National Association.

Decision set forth more fully as follows:
WITHIN 14 DAYS THE LENDER SHALL SUMIT AN AMENDED PROOF OF CLAIM WITH AN
AMENDED FORM 410 AND A COMPLETE LOAN HISTORY. A CONTINUED TELEPHONIC HEARING
IS SCHEDULED FOR 9/3/2020 AT 10:00 A.M. TO PARTICIPATE THE PARTIES SHALL DIAL (877)
873-8018 AND ENTER ACCESS CODE 1167883.

                                                By the Court,




                                                Christopher J. Panos
                                                United States Bankruptcy Judge

                                                Dated: 7/31/2020
